Citation Nr: 1010923	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  96-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right femur, with one-half inch discrepancy, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
January 1986.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO) which denied a rating greater than 10 
percent for residuals of a right femur fracture.

In April 1996 and August 2000 rating decisions, the RO 
continued a 10 percent evaluation for residuals of a right 
femur fracture.  In a January 2004 supplemental statement of 
the case, the RO granted an increased 20 percent rating for 
the residuals of a fractured right femur, with one-half inch 
discrepancy, effective January 31, 1995. 

The Veteran testified at a November 2005 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in May 2006.  In an October 2006 decision, the Board affirmed 
the RO's denial of the benefit sought on appeal.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court or CAVC).  In October 2007, the 
Court vacated that Board decision and remanded the case to 
the Board for readjudication in compliance with an October 
2007 Joint Motion for Partial Remand.  In June 2008, the 
Board again affirmed the RO's denial of the benefit sought on 
appeal.  In August 2009, the Court vacated that Board 
decision and remanded the case to the Board for 
readjudication in compliance with an August 2009 Joint Motion 
for Remand (Joint Motion).  The case is once again before the 
Board for review.  





FINDING OF FACT

The Veteran has a 0.5" loss of height in the right leg and 
altered gait due to service-connected residuals of a 
fractured right femur.  He has 0 degrees extension to 120 
degrees flexion in the right knee with pain throughout the 
entire range of motion.  He has 98 degrees flexion and 40 
degrees abduction in the right hip limited by pain.  Evidence 
of record reflects slight disability of the right knee due to 
minimal arthritis.  The Veteran has no x-ray evidence of bone 
or joint abnormality in the right hip.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fractured right femur, with one-half inch 
discrepancy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5251, 5252, 5255, 5260, 5261, and 5275 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  
Letters dated in April 2003, April 2006, and May 2006 
informed the Veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran 
was responsible.  

April 2006 and May 2006 letters provided the Veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO cured any VCAA notice deficiency by issuing corrective 
VCAA notice.  The RO readjudicated the case in subsequent 
January 2004 and June 2006 supplemental statements of the 
case (SSOC).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a statement of 
the case (SOC) or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA treatment 
records, VA examinations, and hearing transcripts have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded VA examinations in 
September 1995, September 1996, September 1998, April 2003, 
and July 2005.  38 C.F.R. § 3.159(c)(4) (2009).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations, when considered 
together in this case, are adequate for rating purposes.  The 
VA examinations are predicated on a review of the Veteran's 
medical history; contain a description of the disability at 
issue; document and consider the Veteran's complaints and 
symptoms; fully address the relevant rating criteria; address 
any functional limitations due to pain, and contain a 
discussion of the effects of the Veteran's service-connected 
disability on the Veteran's occupational and daily 
activities.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The Veteran has been afforded ample 
opportunity to submit additional evidence in support of his 
claim and to respond to VA notices.  No additional evidence 
has been submitted.  The Veteran and his representative do 
not assert that the Veteran's disability has increased in 
severity since his last VA examination.  The Veteran and his 
representative have not identified any additional evidence 
that needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds, 
therefore, that VA has fulfilled its duty to assist the 
Veteran in obtaining all relevant evidence with respect to 
the issue on appeal. 

B.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether a staged rating is for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

The Veteran was assigned a 20 percent rating under Diagnostic 
Code 5299-5255 for residuals of a fracture of the right 
femur, with one-half inch discrepancy.  See 38 C.F.R. §§ 
4.71a; see also 38 C.F.R. § 4.27 (2009) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  

The RO rated the Veteran's residuals of a fracture of the 
right femur by analogy.  A specific diagnostic code does not 
exist which sets forth criteria for assigning disability 
evaluations for the exact disability suffered by the Veteran.  
When an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disability as 
to which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20 (2009).  When an unlisted disease, injury, 
or residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" by 
using the first two digits of that part of the rating 
schedule which most closely identifies the part, or system, 
of the body involved and adding "99" for the unlisted 
condition.  See 38 C.F.R. § 4.27.  

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  Degenerative 
arthritis is rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.   Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.   In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations.  Id.  

Diagnostic Code 5255 contemplates impairment of the femur.  
Malunion of the femur warrants a 10 percent evaluation with 
slight knee or hip disability, a 20 percent evaluation with 
moderate knee or hip disability, and 30 percent evaluation 
with marked knee or hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2009).

The terms "moderate" and "marked" are not defined in the VA 
Schedule.  Rather than applying a mechanical formula, it is 
incumbent upon the Board to arrive at an equitable and just 
decision after having evaluated the evidence.  38 C.F.R. § 
4.6 (2009).  Terminology such as "moderate" and "marked" used 
by VA examiners and others, although an element of evidence 
to be considered by the Board, are not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2009).

The August 2009 Joint Motion provides that in addition to the 
Veteran's rating under Diagnostic Code 5255, the Board should 
address whether a separate rating is warranted for 
degenerative joint disease of the right knee or limitation of 
motion of the right hip.   

Limitation of motion of the hip is rated under Diagnostic 
Codes 5251 and 5252; limitation of motion of the knee is 
rated under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5251, 5252, 5260, and 5261 (2009).

Hip flexion is measured from 0 degrees to 125 degrees; 
abduction is measured from 0 degrees to 45 degrees.  See 38 
C.F.R. § 4.71a, Plate II.

For limitation of extension of the thigh, where extension is 
limited to 5 degrees, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2009).

For limitation of flexion of the thigh, where flexion is 
limited to 45 degrees, a 10 percent evaluation is assigned; 
where flexion is limited to 30 degrees, a 20 percent 
evaluation is assigned; where flexion is limited to 20 
degrees, a 30 percent evaluation is assigned; and where 
flexion is limited to 10 degrees, a 40 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2009).

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Limitation of flexion of the leg is assigned a 0 percent 
(noncompensable) evaluation where flexion is limited to 60 
degrees.  Limitation of flexion of the leg warrants a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and a 30 percent evaluation where flexion is limited to 15 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Limitation of extension of the leg is assigned a 0 percent 
(noncompensable) evaluation where extension is limited to 5 
degrees.  Limitation of extension of the leg warrants 10 
percent evaluation where extension is limited to 10 degrees; 
a 20 percent evaluation where extension is limited to 15 
degrees; a 30 percent evaluation where extension is limited 
to 20 degrees; a 40 percent evaluation where extension is 
limited to 30 degrees; and a 50 percent evaluation where 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

VA's Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2009).

The VA General Counsel has held that separate ratings may be 
assigned under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint. VAOPGCPREC 9-2004 
(September 17, 2004).  Specifically, where a veteran has both 
a limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately.  

The General Counsel has also considered a hypothetical 
situation in which a knee disability was evaluated under 
Diagnostic Code 5259 that was productive of pain, tenderness, 
friction, osteoarthritis established by x-rays, and a slight 
loss of motion.  For the purposes of the hypothetical, it was 
assumed that Diagnostic Code 5259 did not involve limitation 
of motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261. The claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under Diagnostic Codes 5260 or 5261.

The Board notes that Diagnostic Code 5275 for shortening of 
the bones of the lower extremity is also applicable in this 
case.  Under Diagnostic Code 5275, a 10 percent evaluation is 
warranted for shortening of the bones from 1 1/4 to 2 inches.  
A Note to Diagnostic Code 5275 notes that this rating is not 
to be combined with other ratings for fracture or faulty 
union of the same extremity.  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2009).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2009).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

C.  Analysis

VA examinations were completed in September 1995, September 
1996, September 1998, April 2003, and July 2005.  VA 
examinations show that the residuals of a right femur 
fracture include chronic right knee and right hip pain.  
Although September 1995 and September 1996 VA examinations 
note that the Veteran's right leg was 1 1/2 inches shorter than 
the left, more recent April 2003 and July 2005 VA 
examinations show that the Veteran's right lower extremity is 
1/2 an inch shorter than the left, causing him to walk with a 
pronounced limp.  His right femur fracture has resulted in 
decreased range of motion of the right hip, and pain with 
range of motion in both the right knee and right hip.  VA 
examinations also reflect mild degenerative arthritis in the 
right knee.  The Board notes that the Veteran does not have a 
diagnosis of degenerative arthritis of the right hip.  VA 
outpatient treatment records reflect continuous complaints of 
pain and prescribed pain medication, but do not list specific 
findings in regard to the Veteran's service-connected 
residuals of a right femur fracture.  

A September 1995 VA examination shows that the Veteran had an 
asymmetrical gait with a dip due to his leg discrepancy.  The 
Veteran could not stand up straight; he had to flex the left 
knee when standing flat footed on the right.  

During a September 1996 VA examination, the Veteran had 45 
degrees abduction in the right hip, 20 degrees adduction, 125 
degrees flexion, and 30 degrees extension.  The Veteran had 
140 degrees flexion and 0 degrees extension in the right 
knee.  There was no instability to the right knee on 
examination.  X-rays and MRI of the right knee were normal.  

A September 1998 VA examination reflects 98 degrees flexion, 
30 degrees extension, 45 degrees abduction, 15 degrees 
adduction, 40 degrees external rotation, and 30 degrees 
internal rotation in the right hip.  There was no instability 
on examination of the right knee to manual medial lateral 
counter pressure.  The Veteran had negative drawer sign.  X-
rays of the right knee showed minimal degenerative arthritis 
and small effusion. 

An April 2003 VA examination shows that the Veteran reported 
using a right knee brace at times.  On physical examination, 
the Veteran had 0 degrees extension and 120 degrees flexion 
in the right knee with pain.  Knee stability was within 
normal limits.  He had 125 degrees flexion, 30 degrees 
extension, 45 degrees abduction, 25 degrees adduction, 45 
degrees external rotation, and 30 degrees internal rotation 
in the right hip.  He had painful motion in the hips with 
abduction and external rotation.  The examiner noted that the 
Veteran was limited by pain and lack of endurance.  The 
Veteran was diagnosed with mild osteoarthritis of the right 
knee. At the time of the examination, the Veteran was 
employed as a painter doing seasonal work, which aggravated 
his pain, causing him to limit his working hours.  

April 2003 x-rays of the right hip revealed no radiographic 
evidence of bone or joint abnormality.  The Veteran was 
assessed with a normal right hip.  X-rays of the right femur 
revealed an old healed fracture of the mid shaft of the right 
femur.  There was no evidence of acute pathology.  

A June 2003 addendum indicates that range of motion in the 
right hip was within normal limits.  The Veteran had painful 
motion in both the right knee and right hip, and was 
additionally limited by pain and lack of endurance in both 
the right knee and right hip.  

A September 2003 addendum clarified that the Veteran had 0 
degrees extension and 120 degrees flexion in the right knee 
with pain through the entire motion.  The Veteran had 45 
degrees external rotation in the right hip with pain at 45 
degrees, and 30 degrees internal rotation, with pain at 30 
degrees.  The examiner indicated that the Veteran had 
additional limitation in range of motion or joint function 
due to pain and lack of endurance.  

A July 2005 VA examination shows that the Veteran had 120 
degrees flexion, 30 degrees extension, 25 degrees adduction, 
40 degrees abduction, 45 degrees external rotation, and 30 
degrees internal rotation in the right hip.  The Veteran had 
pain with hips in abduction or external rotation over 30 
degrees.  He had increased pain with repetitive movements, as 
well as lack of endurance.  There was evidence of guarding on 
movement with range of motion.  The Veteran did not use 
crutches, a brace, or a cone.  There was no dislocation, 
subluxation, or inflammatory arthritis in the hips.  The 
Veterans' July 2005 x-rays of the right hip were within 
normal limits.  The examiner noted that pain and lack of 
endurance additionally limited joint function from 10 to 15 
degrees.  See 38 C.F.R. § 4.71a, Plate II.  The VA examiner 
noted that the Veteran's pain limited his ambulation and the 
Veteran had difficulty in performing his painting job.

The Veteran reported pain in the right knee and locking of 
the knee at an August 1996 RO hearing.  He reported clicking 
in the hip with walking, locking of the right knee, and loss 
of balance at the time of his November 2005 travel Board 
hearing.

1.  Impairment of the Femur

The Veteran's residuals of a fractured right femur were rated 
under Diagnostic Code 5255 for impairment of the femur, 
malunion, with moderate knee or hip disability.  An analogous 
rating may be assigned where a specific diagnostic code does 
not exist which sets forth criteria for assigning disability 
evaluations for the exact disability suffered by the Veteran.  
When an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disability as 
to which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20 (2009).  The Board notes, in this case, that 
the Veteran is not shown by evidence of record to have 
malunion of the femur, and his current disability was rated 
as analogous to a 20 percent rating for impairment of the 
femur under Diagnostic Code 5255.  

The Board finds that a higher 30 percent evaluation is not 
warranted under Diagnostic Code 5255 where the Veteran's 
residuals of a fractured right femur are not shown to result 
in marked knee or hip disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2009).  The Veteran's service-connected 
residuals are manifested by minimal arthritis in the right 
knee, 1/2 an inch loss of height in the right knee, and an 
altered gait.  VA treatment records show that the Veteran has 
at least 0 degrees extension to 120 degrees flexion in the 
right knee.  The Board notes that normal range of motion of 
the knee is from 0 to 140 degrees.  See 38 C.F.R. § 4.71a, 
Plate II.  VA treatment records indicate only slight 
limitation of motion in the right knee with pain.  VA 
treatment records show that the Veteran has at least 98 
degrees flexion and 40 degrees abduction in the right hip.  
Normal hip flexion is from 0 degrees to 125 degrees; and 
normal hip abduction is from 0 degrees to 45 degrees.  Id.  
VA treatment records indicate only slight limitation of 
motion in the right hip due to pain.  Evidence of record 
shows that the Veteran has a slight disability of the knee, 
characterized by limitation of motion of the right knee with 
pain throughout the entire range of motion.  Evidence of 
record shows that the Veteran has slight disability of the 
hip characterized by slight limitation of motion in the right 
hip due to pain.  The Veteran's 20 evaluation under 
Diagnostic Code 5255 was assigned by analogy.  The Board 
notes, in this regard, that Diagnostic Code 5255 contemplates 
ratings based on malunion of the femur, which the Veteran 
does not have.  April 2003 x-rays of the right femur revealed 
that the Veteran's fracture had healed without evidence of 
acute pathology.  Thus, he was rated based on symptomatology 
shown in the right knee and hip.  

The Board is cognizant of the fact that Diagnostic Code 5255 
contemplates disability of the knee or hip.  However, the 
Veteran is shown by evidence of record to have only a slight 
knee disability, and no more than a slight hip disability, 
while his rating is for a moderate knee or hip disability.  
The Veteran is not shown by evidence of record to have either 
a marked knee or marked hip disability to warrant a higher 
evaluation under Diagnostic Code 5255.  The Board has 
considered, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
However, the functional loss due to pain has already been 
considered in assigning the Veteran's 20 percent evaluation 
under Diagnostic Code 5255.  

2.  Alternate Theories of Compensation Based on Separate 
Ratings under Diagnostic Code 5255 and the Diagnostic Codes 
Pertaining to Limitation of Motion of the Hip and Knee

The August 2009 Joint Motion for Remand states that the Board 
must determine whether the Veteran's rating under Diagnostic 
Code 5255 involves either a moderate knee disability, a 
moderate hip disability, or both and must adequately address 
whether a separate rating is warranted for degenerative joint 
disease of the right knee, or limitation of motion of the 
right hip.  The Joint Motion also states that the Board must 
consider the Veteran's functional loss based on painful 
motion, and states that the Board should be cognizant that in 
cases where there is limitation of flexion and extension of 
the leg, separate ratings may be assigned. 

Separate evaluations for impairment of the knee and 
impairment of the hip may be assigned under Diagnostic Code 
5255.  Thus, a claimant may receive two separate ratings 
under Diagnostic Code 5255 for an impairment of the femur 
with a slight, moderate, or marked knee disability, and for 
impairment of the femur with a slight, moderate, or marked 
hip disability.  Alternately, a claimant may be rated under 
Diagnostic Code 5255 for impairment of the femur with a 
slight, moderate, or marked knee disability, and may be 
assigned a separate evaluation under the Diagnostic Codes 
based on limitation of motion of the hip.  It is also 
possible to rate a claimant under Diagnostic Code 5255 for 
impairment of the femur with a slight, moderate, or marked 
hip disability, and to assign a separate evaluation under the 
Diagnostic Codes based on limitation of motion of the knee.  
However, in order to avoid pyramiding, a claimant's knee 
disability cannot be considered under both Diagnostic Code 
5255 and under the Diagnostic Codes pertaining to limitation 
of motion of the knee, absent separate and distinct 
manifestations of the disability present in the knee.  See 38 
C.F.R. § 4.14 (2009).  Similarly, a claimant's hip disability 
cannot be considered under both Diagnostic Code 5255 and 
under the Diagnostic Codes pertaining to limitation of motion 
of the hip, absent separate and distinct manifestations of 
the disability present in the hip.  The Board may not 
consider duplicative or overlapping symptomatology under the 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259, 261- 62 (1994).  In accordance with the August 2009 
Joint Motion, the Board has considered whether the Veteran is 
entitled to a higher rating, by combining separate ratings in 
the alternate scenarios below, while being careful not to run 
afoul of the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2009).




Separate Ratings under Diagnostic Code 5255

In the present case, the evidence of record clearly 
demonstrates that the Veteran has only exhibited slight 
disability of the knee, manifested by mild arthritis with 
slight limitation of motion with pain.  The Veteran has no 
evidence of pathology of the right hip.  The Veteran's most 
recent 2005 x-rays of the right hip show that the hip is 
normal.  The Veteran has only slight limitation of motion in 
the hip, with range of motion limited by pain.  As such the 
Board finds that the Veteran has no more than a slight 
disability of the right hip.  In assigning the Veteran's 20 
percent rating under Diagnostic Code 5255, the RO 
contemplated both his right knee and right hip disabilities.  
In that regard, evidence of record shows that the Veteran has 
a slight knee disability and no more than a slight hip 
disability.  These disabilities, considered together, were 
rated as analogous to a moderate knee or hip disability under 
Diagnostic Code 5255.  

The Joint Motion directs that the Board should determine 
whether the Veteran's rating under Diagnostic Code 5255 
involves either a moderate knee disability or a moderate hip 
disability, or both.  The Board finds, however, that the 
Veteran's 20 percent rating under Diagnostic Code 5255 does 
not involve a moderate knee disability; the Veteran's 20 
percent rating under Diagnostic Code 5255 does not involve a 
moderate hip disability; nor does the Veteran's rating under 
Diagnostic Code 5255 involve a moderate knee and a moderate 
hip disability.  The Veteran's 20 percent rating under 
Diagnostic Code 5255 involves a slight knee disability, and a 
slight hip disability, which in combination, were considered 
to be analogous to a 20 percent rating for a moderate 
disability under Diagnostic Code 5255.  Although the Veteran 
and his representative argue that Diagnostic Code 5255 
contemplates ratings for the knee or the hip, rather than the 
knee and the hip, the Veteran's actual 20 percent rating in 
this case was assigned by analogy and specifically 
contemplated both his right knee and right hip disabilities.  
The Board agrees that separate evaluations would have been 
more appropriate in this case, as Diagnostic Code 5255 does 
contemplate ratings for the knee or the hip.  

The Board finds that two separate 10 percent ratings can be 
assigned in this case under Diagnostic Code 5255 for 
impairment of the femur which results in slight disability to 
the hip; and for impairment of the femur with results in 
slight disability of the knee, with consideration of the 
Veteran's functional loss due to pain.  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Separate 10 percent ratings under Diagnostic Code 
5255 would still be assigned by analogy, as the Veteran is 
not shown to have malunion of the femur as described under 
Diagnostic Code 5255.  The Board finds that two separate 10 
percent ratings under Diagnostic Code 5255 would in fact be 
more appropriate in this particular case, as it would more 
accurately describe the actual severity of the Veteran's 
disability picture.  The assignment of two separate 10 
percent ratings under Diagnostic Code 5255 would also 
represent a more accurate and proper application of the 
criteria set out in the rating schedule.  However, the 
assignment of two separate 10 percent ratings under 
Diagnostic Code 5255, combined, would not result in an 
evaluation higher than the Veteran's single assigned 20 
percent evaluation under Diagnostic Code 5255.  See 38 C.F.R. 
§ 4.25 (2009).  As the Veteran would not be benefited by the 
application of separate ratings under Diagnostic Code 5255, 
the Board will not assign two separate 10 percent ratings 
under Diagnostic Code 5255 in lieu of his currently assigned 
20 percent rating.  The Board finds that an evaluation in 
excess of 20 percent is not warranted by combining separate 
evaluations under Diagnostic Code 5255 for disabilities of 
the knee and hip.  

The Board emphasizes, in considering the assignment of 
separate ratings under Diagnostic Code 5255 and other 
applicable provisions of the diagnostic code, that the 
Veteran does not have impairment of the femur with a moderate 
knee disability, or impairment of the femur with a moderate 
hip disability to warrant an evaluation greater than 10 
percent under Diagnostic Code 5255 when considering his knee 
and hip disabilities separately.  See 38 C.F.R. §§ 4.14, 
4.71a, Diagnostic Code 5255 (2009).



Separate Ratings Under Diagnostic Code 5255 for Disability of 
the Knee and Diagnostic Codes 5251 and 5252 for Limitation of 
Motion of the Hip.

The Veteran, in this case, may alternately be assigned 
separate ratings under Diagnostic Code 5255 for a disability 
of the knee, and under the Diagnostic Codes for limitation of 
motion of the hip.  As the Board has discussed above, a 10 
percent evaluation is assignable in this case under 
Diagnostic Code 5255 where the Veteran is shown to have 
slight disability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2009).
  
The Veteran is not shown to have any pathology in the right 
hip beyond pain on motion.  The Veteran is not shown to have 
limitation of extension of the thigh to 5 degrees to warrant 
a compensable evaluation under Diagnostic Code 5251.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5251 (2009).  VA examinations 
reflect at least 30 degrees extension in the right hip, with 
pain at 30 degrees.  The Veteran is not shown to have 
limitation of flexion of the thigh to 45 degrees to warrant a 
compensable evaluation under Diagnostic Code 5252.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5252 (2009).  VA examinations 
reflect at least 98 degrees flexion in the right hip.  More 
recent April 2003 and July 2005 VA examinations show that the 
Veteran had 120 to 125 degrees flexion in the hip, but note 
that the Veteran had additional limitation in range of motion 
or joint function due to pain and lack of endurance.  The 
Veteran's most recent July 2005 VA examination noted that the 
Veteran had guarding of hip movement with painful motion, 
especially on repetition, and indicated that pain and lack of 
endurance additionally limited range of motion in the right 
hip by 10 to 15 degrees.  Because the Veteran is shown to 
have objective evidence of painful motion in the right hip 
joint, the Board finds that a 10 percent evaluation may be 
assigned under either Diagnostic Code 5251 or 5252, with 
consideration of the Veteran's limitation of function due to 
pain and lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  



Although a 10 percent rating may be assigned based on 
limitation of motion in the right hip joint with 
consideration of his functional loss under either Diagnostic 
Code 5251 or 5252; separate 10 percent evaluations are not 
warranted based on limitation of both flexion and extension 
of the thigh where the Veteran in this case does not exhibit 
a compensable level of limitation of flexion or extension of 
the thigh.  If the Veteran is assigned a 10 percent 
evaluation under Diagnostic Code 5251 based on functional 
loss due to pain, he may not additionally receive a 10 
percent evaluation under Diagnostic Code 5252 for the same 
joint, based on functional loss due to pain where limitation 
of motion is otherwise noncompensable, and vice versa.  See 
38 C.F.R. § 4.14 (2009) (Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when evaluating a veteran's service-connected 
disability.).  Thus, the Board finds, in this particular 
case, that a 10 percent rating may be assigned under 
Diagnostic Code 5251; or in the alternative a 10 percent 
rating may be assigned under Diagnostic Code 5252 based on 
limitation of motion with functional loss due to pain.  
However, a 10 percent rating is not warranted under both 
Diagnostic Codes 5251 and 5252 in this particular case.

Accordingly, the Veteran may be assigned a 10 percent 
evaluation under Diagnostic Code 5255 for slight disability 
of the knee, and a separate 10 percent evaluation under 
Diagnostic Code 5251 for limitation of extension of the 
thigh.  Alternately, he may be assigned a 10 percent 
evaluation under Diagnostic Code 5255 for slight disability 
of the knee, and a separate 10 percent evaluation under 
Diagnostic Code 5252 for limitation of flexion of the thigh.  
In either case, an evaluation in excess of 20 percent is not 
available to the Veteran by combining separate evaluations 
under Diagnostic Codes 5255 and 5251, or by combining 
separate evaluations under Diagnostic Codes 5255 and 5252.  
Id.   

Separate Ratings Under Diagnostic Code 5255 for Disability of 
the Hip and Diagnostic Codes 5260, and 5261 for Limitation of 
Motion of the Knee.

The Veteran may alternately be assigned separate ratings 
under Diagnostic Code 5255 for a disability of the hip, and 
under the Diagnostic Codes for limitation of motion of the 
knee.  As the Board has discussed above, a 10 percent 
evaluation is assignable in this case under Diagnostic Code 
5255 where the Veteran is shown to have slight disability of 
the hip.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2009).

VA treatment records show that the Veteran has 0 degrees 
extension to 120 degrees flexion in the right knee.  The 
Veteran does not have flexion limited to 45 degrees or 
extension limited to 10 degrees to warrant a compensable 
rating under Diagnostic Codes 5260 and 5261.  The Board 
finds, however, that a 10 percent evaluation is warranted for 
limitation of motion under Diagnostic Code 5003 where there 
is x-ray evidence of arthritis in the right knee and 
objective evidence of painful motion in the right knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  

In the case, separate 10 percent evaluations for slight 
disability of the hip under Diagnostic Code 5255 and 
arthritis in the right knee with painful motion under 
Diagnostic Code 5003 do not result in an evaluation higher 
than the Veteran's currently assigned 20 percent.  The Board 
has considered, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness in assigning the Veteran's 10 
percent evaluations under both Diagnostic Code 5255 and 
Diagnostic Code 5003 for the right hip and knee, 
respectively.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

Separate Ratings under Diagnostic Codes 5251, 5252, 5260, and 
5261 for Limitation of Motion of the Knee and Hip  

Alternately, residuals of a fractured right femur may be 
rated separately under the Diagnostic Codes pertaining to 
limitation of motion of the knee and limitation of motion of 
the hip.  The Board finds, however, that an evaluation in 
excess of 20 percent is not available to the Veteran by 
combining separate evaluations for limitation of motion of 
the knee and hip under Diagnostic Codes 5251, 5252, 5260, and 
5261.  

As the Board has already discussed, a 10 percent evaluation 
may be assigned under either Diagnostic Code 5251 or 5252, 
where the Veteran is shown to have limitation of motion in 
the hip joint due to pain.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
Compensable ratings for the knee are not available under 
Diagnostic Code 5260 or 5261 based on limitation of motion; 
however, a 10 percent evaluation is warranted for limitation 
of motion under Diagnostic Code 5003 where there is x-ray 
evidence of arthritis in the right knee and objective 
evidence of painful motion in the right knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  These 10 percent 
ratings under Diagnostic Code 5251 or 5252, and 5003 consider 
the Veteran's functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  

In the case, separate 10 percent evaluations for limitation 
of motion of the hip under Diagnostic Code 5251 or Diagnostic 
Code 5252 and for arthritis in the right knee with painful 
motion under Diagnostic Code 5003 do not result in an 
evaluation higher than the Veteran's currently assigned 20 
percent evaluation under Diagnostic Code 5255.  

3.  Other Diagnostic Codes Pertaining to the Hip and Knee

The Board has considered whether a separate compensable 
evaluation is warranted under other Diagnostic Codes 
pertaining to the hip and knee.  

The Veteran is not shown to have limitation of rotation of 
the thigh, where he cannot toe out more than 15 degrees, 
limitation of adduction whereas the legs cannot cross, or 
abduction limited beyond 10 degrees to warrant a compensable 
evaluation under Diagnostic Code 5253.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5253 (2009).   VA examinations show 
that the Veteran had 40 to 45 degrees external rotation of 
the thigh; he had 15 to 25 degrees adduction, and 40 to 45 
degrees abduction.  Even with consideration of functional 
loss due to pain and lack of endurance, limitation of 
rotation in the right hip does not approximate a 10 percent 
rating under Diagnostic Code 5253.  

The Veteran is not shown to have ankylosis or flail joint of 
the hip to warrant an evaluation under Diagnostic Codes 5250 
or 5254.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 and 
5254 (2009).  The Veteran is not shown to have instability of 
the knee to warrant an evaluation under Diagnostic Codes 
5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  
Although the Veteran reported locking of the right knee and 
loss of balance during his August 1996 RO and November 2005 
travel Board hearings; there were no objective findings of 
instability in the knee at the time of his most recent July 
2005 VA examination, and there was no instability of the 
right knee shown at the time of September 1996, September 
1998, and April 2003 VA examinations.  The Board finds, 
therefore, that the objective evidence of record is more 
probative with respect to the issue of right knee 
instability.  The Veteran is not shown by evidence of record 
to have ankylosis of the knee, dislocated semilunar 
cartilage, removal of semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum to 
warrant an evaluation under Diagnostic Codes 5256, 5258, 
5259, 5262 or 5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263 (2009).  

The Board has also considered whether a separate evaluation 
is assignable under Diagnostic Code 5275 which pertains to 
shortening of the bones of the lower extremity.  A Note to 
Diagnostic Code 5275 specifically directs that this rating is 
not to be combined with other ratings for fracture or faulty 
union of the same extremity.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (2009).  Thus, an evaluation under 
Diagnostic Code 5275 cannot be combined with the Veteran's 
current evaluation under Diagnostic Code 5255.  

The Board has considered whether an evaluation under 
Diagnostic Code 5275 may be combined with separate ratings 
for limitation of motion in this case.  However, because the 
Veteran exhibits a non-compensable shortening of the leg in 
this case, the Board finds that a separate rating under 
Diagnostic Code 5275 is unavailable.  In that regard, while 
September 1995 and September 1996 VA examinations note that 
the Veteran's right leg was 1 1/2 inches shorter than the left, 
more recent April 2003 and July 2005 VA examinations show 
that the Veteran's right lower extremity was 1/2 an inch 
shorter than the left.  According to CAVC, "the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board. Id.  The Board finds that the more recent April 2003 
and July 2005 VA examinations provide the most probative 
evidence in determining the current level of the Veteran's 
disability, noting that the assessment indicating a 1 1/2 inch 
leg shorting are over a decade old.  As such, the Board finds 
that a compensable evaluation is not warranted under 
Diagnostic Code 5275 where the Veteran is not shown to have 
shortening of the bones to 1 1/4 inches.   See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2009).   


Extraschedular Consideration

In denying the claim for a higher rating, the Board has 
considered the potential application of other various 
provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
residuals of a fractured right femur with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology as the Board has thoroughly discussed 
above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  In that regard, the record does not show 
that the Veteran has required frequent hospitalizations for 
his disability.  There is nothing in the record to indicate 
that his service-connected disability causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board notes, the Veteran was shown to be 
employed as a painter at the time of his VA examinations.  
Although VA examinations show that the Veteran's pain limited 
his ambulation and made it difficult for him to perform his 
painting job, the Board finds that the Veteran's symptoms of 
joint pain in the right knee and the right hip are adequately 
addressed by the rating criteria.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that residuals of a fractured right femur 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran's fractured right femur, with one-half inch 
discrepancy, warrants a higher rating evaluation.  Separate 
ratings for disabilities of the right knee and right hip have 
been considered; however, a higher evaluation is not 
warranted by combining separate ratings for the knee and hip.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.

ORDER

An increased rating for residuals of a fractured right femur, 
with one-half inch discrepancy, in excess of 20 percent, is 
denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


